UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 95-2566



TERRA O'HARA,

                                              Plaintiff - Appellant,

          versus

SERGEANT WESTFALL, Marshall County, West
Virginia, Sheriff Lightner's Sergeant; DEPUTY
PHILLIPS, Marshall County, West Virginia,
Sheriff Lightner's Deputy,

                                             Defendants - Appellees,
          and


MARSHALL COUNTY, WEST VIRGINIA; SHERIFF
LIGHTNER;   MARSHALL  COUNTY   SHERIFF'S
DEPARTMENT,

                                                          Defendants.



Appeal from the United States District Court for the Northern Dis-
trict of West Virginia, at Wheeling. Frederick P. Stamp, Jr.,
Chief District Judge. (CA-93-180-5-CV)

Submitted:   April 17, 1997                 Decided:   April 24, 1997


Before NIEMEYER and WILLIAMS, Circuit Judges, and BUTZNER, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.
Terra O'Hara, Appellant Pro Se. George Monroe Schumann, DICKIE,
MCCAMEY & CHILCOTE, P.C., Pittsburgh, Pennsylvania; John R. Cox,
DICKIE, MCCAMEY & CHILCOTE, Wheeling, West Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:
     Appellant appeals the district court's order denying relief on

his 42 U.S.C. § 1983 (1994) complaint. We have reviewed the record
and the district court's opinion and find no reversible error. Ac-

cordingly, we affirm on the reasoning of the district court. O'Hara

v. Westfall, No. CA-93-180-5-CV (N.D.W. Va. July 21, 1995). We deny

Appellant's motions for default judgment, for sanctions against De-

fendant's counsel, to remand case, for appointment of counsel, "for

A rule that Defendants - Appellees Show Cause," for an injunction,
to strike Appellees' pleadings, "for Declaratory Judgment under 28

USC 2201," "to Disqualify Judge Stamp," "to construe Title and Par-

ties to Appeal," and to transfer case to district court. We grant
Appellant's motion to expedite the appeal to the extent possible

given the court's busy docket. We dispense with oral argument be-

cause the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                2
    AFFIRMED




3